Citation Nr: 1106396	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-32 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a discogenic 
degenerative change of the lumbar spine, to include as secondary 
to the service-connected residuals of a fracture to the right 
femur, post internal fixation with removal of an intramedullary 
rod.

2.  Entitlement to service connection for osteoarthritis of the 
left knee, to include as secondary to the service-connected 
residuals of a fracture to the right femur, post internal 
fixation with removal of an intramedullary rod.

3.  Entitlement to a disability rating in excess of 10 percent 
for the service-connected residuals of a fracture to the right 
femur, post internal fixation with removal of an intramedullary 
rod, to include pain in the right hip.

4.  Entitlement to a disability rating in excess of 10 percent 
for the service-connected residuals of a fracture to the left 
radius, post internal fixation with limitation of supination and 
un-united fracture, left ulnar styloid.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1961, and 
from October 1961 to August 1962.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on appeal.  
Later in June 2008, the Veteran submitted a Notice of 
Disagreement with this determination and timely perfected his 
appeal in August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims.


First, since filing his service connection claim for a back 
disorder in November 2007, the Veteran has not been provided the 
required VCAA notice.  Specifically, the Veteran has not been 
informed about the requirements for establishing secondary 
service connection for his back disorder claim.  The Veteran must 
be provided this notice prior to the Board adjudication of this 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010). 

Second, the most recent treatment records from the Tampa, 
Florida, VA Medical Center (VAMC) are dated from December 2007.  
All pertinent treatment records since this date should be 
obtained and added to the claims file. 

Third, throughout the appeal, the Veteran has asserted that his 
current lumbar spine disorder and his left knee disorder are due 
to the altered gait caused by his service-connected right femur 
fracture.  In March 2008, the Veteran was afforded a VA 
examination.  The VA examiner diagnosed the Veteran with 
osteoarthritis of the left knee and discogenic degenerative 
change of the lumbar spine based on X-ray findings.  The VA 
examiner then determined that the Veteran's left knee disorder is 
"not due to" his service-connected residuals of a fracture to 
the right femur, post internal fixation with removal of an 
intramedullary rod.  The VA examiner's rationale was that the 
Veteran had his femur fracture in 1961 and he did not have 
problems with his left knee until the 1980s.  The VA examiner 
also pointed out that the Veteran has mild osteoarthritis in both 
knees.  

Here, it is unclear whether the VA examiner addressed both types 
of secondary service connection - causation and aggravation - in 
providing his opinion concerning the Veteran's left knee 
disorder.  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by, or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. 
App. 439 (1995).  Additionally, the VA examiner did not provide a 
medical nexus opinion concerning the Veteran's lumbar spine 
disorder - specifically concerning whether the lumbar spine 
disorder is caused or aggravated by the Veteran's service-
connected right femur disability.  Therefore, new VA medical 
opinions are needed before the Board can decide these claims.

Finally, the Veteran's last VA examination to assess the current 
severity of his service-connected fracture to the left radius, 
post internal fixation with limitation of supination and un-
united fracture, left ulnar styloid and his service-connected 
residuals of a fracture to the right femur, post internal 
fixation with removal of an intramedullary rod was in March 2008.  
This evidence is inadequate to assess the Veteran's current 
levels of severity, since this examination is almost three years 
old.  Therefore, new VA examinations are required to assess the 
current levels of severity of the Veteran's service-connected 
disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(where the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal the current state of a claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination). 
See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that is specific to the Veteran's 
claim concerning service connection for a 
back disorder, to include as due to his 
service-connected residuals of a fracture to 
the right femur, post internal fixation with 
removal of an intramedullary rod.

2.  Obtain all pertinent VA outpatient 
treatment records from the Tampa, Florida, 
VAMC since December 2007 that have not been 
secured for inclusion in the record.

Ensure that the Veteran has not been recently 
treated by any other VAMCs.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

3.  Ask the Veteran whether he has recently 
been treated by any private providers for the 
disabilities currently on appeal, and obtain 
a list of those providers.  Obtain any 
available records.  

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

4.  Schedule the Veteran for an appropriate 
VA examination to ascertain the etiology of 
his currently diagnosed discogenic 
degenerative change of his lumbar spine.  The 
examiner is requested to review all pertinent 
records associated with the claims file, 
particularly the service treatment records.  
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  

The examiner should address the following:

      a)  Is it at least as likely as not (50 
percent or greater 	probability) that the 
Veteran's lumbar spine disorder 	had its 
onset during the Veteran's active service?
      b)  Is it at least as likely as not (50 
percent or greater 	probability) that the 
Veteran's lumbar spine disorder is 
	etiologically related to his service-
connected 	disabilities, to include his residuals 
of a fracture to the 	right femur, post internal 
fixation with removal of an 	intramedullary 
rod?  
	
      c)  Is it at least as likely as not (50 
percent or greater 	probability) that the 
Veteran's lumbar spine disorder is 	permanently 
aggravated (i.e., increased in pathology or 
	symptomatology) by his service-connected 
	disabilities, to include his residuals of a 
fracture to the 	right femur, post internal 
fixation with removal of an 	intramedullary 
rod?  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  The 
examiner must provide rationale for any 
opinion given and should consider the 
information gleaned from the Veteran's 
service treatment records, post-service 
treatment records, and any statements by the 
Veteran as they relate to post-service 
symptoms or treatment.  

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then the examiner should 
identify the additional information required 
or explain whether the likelihood that a 
specific in-service injury or disease can 
possibly cause the claimed disorder cannot be 
determined from current medical knowledge, or 
whether the actual cause is due to multiple 
potential causes.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to 
why this is so.  Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).

5.  Schedule the Veteran for an appropriate 
VA examination to ascertain the etiology of 
his currently diagnosed osteoarthritis of the 
left knee.  The examiner is requested to 
review all pertinent records associated with 
the claims file, particularly the service 
treatment records. 
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  

The examiner should address the following:
      
      a)  Is it at least as likely as not (50 
percent or greater 	probability) that the 
Veteran's left knee disorder had its 	onset 
during the Veteran's active service?
	
      b)  Is it at least as likely as not (50 
percent or greater 	probability) that the 
Veteran's left knee disorder is 
	etiologically related to the Veteran's 
service-connected 	disabilities, to include 
residuals of a fracture to the 	right femur, post 
internal fixation with removal of an 
	intramedullary rod?  
	

      c)  Is it at least as likely as not (50 
percent or greater 	probability) that the 
Veteran's left knee disorder is 	permanently 
aggravated (i.e., increased in pathology 	or 
symptomatology) by the Veteran's service-
connected 	disabilities, to include his residuals 
of a fracture to the 	right femur, post internal 
fixation with removal of an 	intramedullary 
rod?  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  The 
examiner must provide rationale for any 
opinion given and should consider the 
information gleaned from the Veteran's 
service treatment records, post-service 
treatment records, and any statements by the 
Veteran as they relate to post-service 
symptoms or treatment.  

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then the examiner should 
identify the additional information required 
or explain whether the likelihood that a 
specific in-service injury or disease can 
possibly cause the claimed disorder cannot be 
determined from current medical knowledge, or 
whether the actual cause is due to multiple 
potential causes.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to 
why this is so.  Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).

6.  After obtaining the above records, 
provide a VA examination to the Veteran in 
order to evaluate the severity of his 
service-connected residuals of a fracture to 
the right femur, post-internal fixation with 
removal of an intramedullary rod, to include 
his right hip pain.

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of all the applicable 
diagnostic codes, particularly DC 5255.  The 
pertinent rating criteria must be provided to 
the examiner, and the findings reported must 
be sufficiently complete to allow for rating 
under all alternate criteria.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

7.  After obtaining the above records, 
provide a VA examination to the Veteran in 
order to evaluate the severity of his 
service-connected fracture to the left 
radius, post internal fixation with 
limitation of supination and un-united 
fracture, left ulnar styloid.

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of all the applicable 
diagnostic codes, particularly DC 5213.  The 
pertinent rating criteria must be provided to 
the examiner, and the findings reported must 
be sufficiently complete to allow for rating 
under all alternate criteria.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

8.  Thereafter, the AMC must review the 
claims folder to ensure that the foregoing 
requested development has been completed.  In 
particular, review the requested medical 
opinions to ensure that they are responsive 
to and in compliance with the directives of 
this remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

9.  After the above actions have been 
completed, readjudicate the Veteran's claims.  
If the claims remain denied, issue to the 
Veteran and his representative a Supplemental 
Statement of the Case, and afford the 
appropriate period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


